October 19, 1909. The opinion of the Court was delivered by
This appeal is from an order of the Circuit Court remanding the case to the magistrate for a new trial.
As this is not a case in which judgment absolute could be rendered by this Court, an appeal from an order granting a new trial will not be entertained. Lampley v. AtlanticCoast Line Ry., 77 S.C. 319, 57 S.E., 1104; Pace  Co. v.Atlantic Coast Line Ry., 83 S.C. 33; DesChamps v.Atlantic Coast Line Ry, 83 S.C. 192; Dixon v. SeaboardA.L. Ry., 83 S.C. 393.
The appeal is, therefore, dismissed. *Page 566